PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/471,346
Filing Date: 28 Mar 2017
Appellant(s): Abadir, Essam



__________________
Brienne S. Terril 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 16 June, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4 December, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following U.S.C. 101 grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The claims recite acquiring reward model data, sanitizing the data and generating rewards if the sanitized data meets one or more criteria. Sanitizing data is disclosed as isolating prohibited data – i.e. data that cannot be used for determining compensation. The specification discloses that sanitizing data gives a smaller subset of data requiring fewer processing cycles and less memory. This feature, even though conventional, improves the functioning of the computer itself and provides a practical application of the abstract compensation process.
(2) Response to Argument
Argument A – Rejections Under U.S.C. 101
Appellant’s arguments with respect to the U.S.C. 101 rejection is moot in view of Examiner’s withdrawal of the rejection.
Argument B – Rejections Under U.S.C. 103
Appellant argues that Bregante fails to disclose each and every limitation in Claim 14, in particular, “sanitizing claim data by isolating data associated with duplicate services, excessive testing, or fraudulent claims from other claim data”. Examiner disagrees. Sanitizing is disclosed as “ensuring that flagged reward model data is isolated from the reward model data” (Page 1 line 
Similarly, Bregante teaches filtering data in claims to isolate those services that are compensable (i.e. non-prohibited data) from those that are not compensable (i.e. prohibited data), and flagging such services to inhibit compensation. Claims may be filtered/flagged based on various criteria: i.e. eligibility – the claim is for a patient who is a qualified member of the payer’s group; the claim includes services associated that are covered services; that the provider in the claim has proper licenses/is not deceased; for claims for a high risk address; claims for duplicate services; claims having up-coding issues; claims for service outside the member’s network; and claims that do not meet regulatory compliance as in the pending claims (0011, 0024 – 0026, 0030 – 0036). These problematic claims are filtered out and isolated so that payment is inhibited from being used in a claim payment system – i.e. a reward model – to determine compensation for the physician.
Appellant further concludes that the Examiner “is equating a reward model that is representative of reward compensation for a surgeon to payment that is made via insurance claims. However, payment under a health care insurance plan is different form the reward model required by claim 14.” Examiner agrees that the Office action of 4 December, 2020 equates reward with claim payments. Rewards are disclosed in the specification as “compensation based on fair market value” (Page 4 line 28-32), defined by an “associated compensation agreement” (Page 5 line 1 – 3). Similar to insurance plan payment in Bregante, the reward system in the pending claims acquire reward model data (i.e. claims) and sanitize the data by filtering/flagging/isolating any data that is prohibited from being used to determine compensation for a particular physician. The sanitized data is then used to determine 
Appellant does not identify and difference between a “reward” and an “insurance claim payment”. For example, nothing in the specification discloses that a “reward” is something other than “compensation” – i.e. a surgeon gets paid for services performed under an insurance plan, and also receives an award, over and above the compensation, based on the data.
Bregante discloses a healthcare claim payment system that includes acquiring information about a health care claim - i.e. information received from a health care provider associated with services or products provided to a patient - (i.e. reward model data comprising population health data associated with patients treated by the respective [health care provider]) - that includes data that is compensable (i.e. non-prohibited), as well as not compensable under the health care insurance plan (i.e. prohibited data) thereby inhibiting payment based on the prohibited data (i.e. data that is prohibited from being considered in compensation determinations). Bregante evaluates and scores the claim data and flags the claim when the score exceeds a threshold; and verifies that the claim corresponds to a qualified member of the health insurance plan. Bregante determines the compensability of the claim (i.e. determining that the services are covered) thereby identifying claims that fail to meet a requirement of the relevant insurance plan (i.e. sanitizing the acquired reward model data by isolating the prohibited data from the reward model data; determining whether the sanitized reward model data of the respective surgeon satisfies one or more criteria). Prohibited data - i.e. services that are prohibited from being compensated include: duplicate service; excessive testing; fraudulent claims; service to unqualified members; service that are not covered; service performed by 
(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
6 July, 2021

Conferees:

/JONATHAN DURANT/Primary Examiner, Art Unit 3626 
                                                                                                                                                                                                       /ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.